DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric J. Gash (Reg. No. 46,274) on 10 February 2022.

The application has been amended as follows: 

The Claims:
21. (Currently Amended) A radiation treatment system, comprising: 
a rotatable gantry; 
a treatment source; 
a cone-beam radiation source coupled to the rotatable gantry; 
a flat-panel imager coupled to the rotatable gantry, wherein the flat-panel imager is operable to capture image projection data of a patient; 

a cone-beam computed tomography (CT) reconstruction computer coupled to the rotatable gantry via the communications network, the cone-beam computed tomography (CT) reconstruction computer is operable to use the image projection data captured by the flat-panel imager to generate cone-beam computed tomography (CT) volumetric image data of the patient; 
a patient support to support the patient; 
a second logic configured to control the patient support and place the patient in an operative position to begin a treatment based on the cone-beam CT volumetric image data or the image projection data; and 
a separate workstation computer coupled to the cone-beam computed tomography (CT) reconstruction computer via the communications network, [[said]] the separate workstation computer configured to receive and store a treatment plan.

28. (Currently Amended) The radiation treatment system of claim 27, wherein the dynamic multileaf collimator includes a series of stacked metal shims having a center of shim pairs, where each shim of the shim pairs may be individually moved to create a shaped opening capable of shaping the treatment beam.

37. (Currently Amended) The radiation treatment system of claim 36, wherein the dynamic multileaf collimator includes a series of stacked metal shims having a center of shim pairs, the treatment beam.

38. (Currently Amended) The radiation treatment system of claim 30, further comprising a dynamic multileaf collimator operable to tailor a dose of therapeutic radiation by beam shaping.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 21-29, Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed radiation treatment system that comprises: 
a rotatable gantry (406); 
a treatment source (409); 
a cone-beam radiation source (402) coupled to the rotatable gantry; 
a flat-panel imager (404) coupled to the rotatable gantry, wherein the flat-panel imager is operable to capture image projection data of a patient; 
a communications network coupled to the rotatable gantry; 
a cone-beam computed tomography (CT) reconstruction computer coupled to the rotatable gantry via the communications network, the cone-beam computed tomography (CT) reconstruction computer is operable to use the image projection data captured by the flat-panel imager to generate cone-beam 
a patient support (443) to support the patient (column 25, lines 15-29); and
a second logic configured to control the patient support and place the patient in an operative position to begin a treatment based on the cone-beam CT volumetric image data or the image projection data (column 25, lines 15-29). 
However, the prior art failed to disclose or fairly suggested that the radiation treatment system further comprises:
a separate workstation computer coupled to the cone-beam computed tomography (CT) reconstruction computer via the communications network, the separate workstation computer configured to receive and store a treatment plan.

With respect to claims 30-38, Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed a radiation treatment system that comprises: 
a rotatable gantry (406); 
a treatment source (409); 
a cone-beam radiation source (402) coupled to the rotatable gantry; 
a flat-panel imager (404) coupled to the rotatable gantry, the flat-panel imager being operable to capture image projection data of a patient by capturing at least a portion of cone-beam radiation from the cone-beam radiation source while 
a communications network coupled to the rotatable gantry; 
a cone-beam computed tomography (CT) reconstruction computer coupled to the rotatable gantry via the communications network, the cone-beam computed tomography (CT) reconstruction computer is operable to use the image projection data captured by the flat-panel imager to generate cone-beam computed tomography (CT) volumetric image data of the patient (column 24, line 1 - column 25, line 6); 
a patient support (443) to support the patient (column 25, lines 15-29); 
a second logic configured to control the patient support and place the patient in an operative position to begin a treatment based on the cone-beam CT volumetric image data or the image projection data (column 25, lines 15-29).
However, the prior art failed to disclose or fairly suggested that the radiation treatment system further comprises: 
a separate workstation computer coupled to the cone-beam computed tomography (CT) reconstruction computer via the communications network, the separate workstation computer configured to receive and store a treatment plan.

With respect to claims 39 and 40, Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed a radiation treatment system that comprises: 
406); 
a treatment source (409);
a dynamic multileaf collimator configured to dynamically shape a treatment beam (column 25, lines 30-60);
a cone-beam radiation source (402) coupled to the rotatable gantry; 
a flat-panel imager (404) coupled to the rotatable gantry, the flat-panel imager being operable to capture image projection data of a patient by capturing at least a portion of cone-beam radiation from the cone-beam radiation source while changing a speed of rotation of the rotatable gantry during a continuous rotation; 
a communications network coupled to the rotatable gantry; and
a cone-beam computed tomography (CT) reconstruction computer coupled to the rotatable gantry via the communications network, the cone-beam computed tomography (CT) reconstruction computer is operable to use the image projection data captured by the flat-panel imager to generate cone-beam computed tomography (CT) volumetric image data of the patient (column 24, line 1 - column 25, line 6).
However, the prior art failed to disclose or fairly suggested that the radiation treatment system further comprises:
a separate workstation computer coupled to the cone-beam computed tomography (CT) reconstruction computer via the communications network, the separate workstation computer configured to receive and store a treatment .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 20 January 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claim 25 have been fully considered.  The objection of claim 25 has been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claim 26 have been fully considered.  The objection of claim 26 has been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claim 28 have been fully considered.  The objections of claim 28 have been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claim 29 have been fully considered.  The objections of claim 29 have been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claims 30-38 have been fully considered.  The objections of claims 30-38 have been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claim 34 have been fully considered.  The objection of claim 34 has been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claim 35 have been fully considered.  The objection of claim 35 has been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claim 37 have been fully considered.  The objections of claim 37 have been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claims 39 and 40 have been fully considered.  The objections of claims 39 and 40 have been withdrawn.
Applicant’s amendments filed 20 January 2022 with respect to claims 29 and 38 have been fully considered.  The rejection of claims 29 and 38 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 20 January 2022 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant’s arguments filed 20 January 2022 with respect to claims 21-38 have been fully considered and are persuasive.  The rejection of claims 21-38 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 20 January 2022 with respect to claims 21-38 have been fully considered and are persuasive.  The rejection of claims 21-38 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fröhlich et al. (U. S. Patent No. 6,516,046 B1) disclosed exact patient positioning by comparing reconstructed X-ray images and LINAC X-ray images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884